Unpublished opinions are not'binding precedent in this circuit. PER CURIAM: David Matthew Harvey appeals the district court’s orders granting the Defendants’ motions to dismiss his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Harvey v. Cline, No. 2:15-cv-14091, 2017 WL 8274346, 2016 WL 3647962, 2016 WL 1562950 (S.D.W. Va. Aug. 1, 2017; July 1, 2016; Apr. 18, 2016); see also Magee v. Racing Corp. of W. Va., 2017 WL 4993455 (W. Va. Nov. 1, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED